Citation Nr: 1412430	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009; a statement of the case was issued in March 2010; and a substantive appeal was received in April 2010.   

The Veteran requested to be scheduled for a Travel Board hearing; however, he subsequently submitted a January 2014 correspondence in which he withdrew the hearing request.   

The Veteran has been rated 100 percent disabled effective February 7, 2011.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1995, the RO denied the Veteran's claims for service connection for hearing loss and tinnitus.  Perfected an appeal; but withdrew his claim by way of a March 2005 statement.  

2.  Evidence received since the January 1995 decision is neither cumulative nor redundant of the evidence of record at the time of the January 1995 denial, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claims.

3.  Current hearing loss disability had its onset in service.  

4.  Current tinnitus is related to service connected hearing loss.


CONCLUSIONS OF LAW

1.  The January 1995 RO rating decision, which denied the Veteran's claim for entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1995 RO rating decision is new and material; accordingly, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385, 3.300 (2013).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385, 3.300, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims for service connection for hearing loss and tinnitus were denied by way of a January 1995 RO decision.  The Veteran filed a timely notice of disagreement and substantive appeal.  However, in March 1995 he wrote that he wanted to withdraw the appeal. This served to withdraw his notice of disagreement and substantive appeal.  38 C.F.R. § 20.204(c).  In the absence of a notice of disagreement and substantive appeal, the January 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Following an initial review and adverse determination, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Final decisions become final and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The RO has reopened the Veteran's claims by way of a March 2010 statement of the case (in the case of tinnitus) and a January 2013 supplemental statement of the case (in the case of hearing loss).  The Board; however, must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence on record at the time of the January 1995 denial included service and private treatment records, and a January 1995 VA examination report.  The service treatment records reflect that, in comparing his enlistment examination with his separation examination, the Veteran's auditory thresholds increased at some decibel levels, decreased at some decibel levels, and remained the same at some decibel levels.  The January 1995 VA examination did not include an audiogram.  However, the examiner noted that the Veteran presented with ear and audio disease symptoms "that do sound to be service connected."  An August 1989 private audiogram showed bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

The bases for the denials were that (1) the Veteran was released from active service in October 1973, (2) hearing loss and tinnitus were not conditions for which a presumption of service connection is allowed, and (3) a finding of service connection 21 years after service would be speculative at best.   

Evidence received since the January 1995 rating decision includes numerous audiogram findings reflecting mixed hearing loss, and VA outpatient treatment records reflecting treatment for hearing loss.  In April 2003 a VA examiner commented that the Veteran's tinnitus was consistent with the present of hearing loss.  Most recently, the Veteran underwent a VA examination in September 2012.  The examiner professed an inability to render an opinion without resort to speculation; but did note that the most significant progression of the Veteran's hearing loss occurred between September 1973 and September 1976.  This would have placed the progression in service.

The new evidence pertains to the unestablished element of a link between the current disabilities and service or service connected disabilities.  The new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The evidence is new and material and the claims are reopened.

Merits

A current disability has been demonstrated inasmuch as the 2012 examination identified hearing loss as defined by VA and tinnitus.  The Veteran's September 1973 separation examination revealed a hearing loss disability in the left ear pursuant to 38 C.F.R. § 3.385.  He has reported hearing loss in both ears during service and the 2012 examiner placed the "progression" of hearing loss in service.  An in-service disability is also demonstrated.

The VA examiners' opinions in 1989 and 2012 serve to link the current hearing loss to service.  In February 2004, a VA examiner noted that the Veteran's conductive hearing loss was most likely the result of events that caused the middle ear ossicles to become fixed, such as trauma.  The Veteran has reported trauma from artillery fire during service.  The evidence is in at least equipoise that the current hearing loss is related hearing loss in service.  Hence, service connection is established for bilateral hearing loss.

The most recent examiner declined to provide an opinion as to the etiology of the current tinnitus, pending a determination of the etiology of the hearing loss.  The April 2003 examiner; however, did link the tinnitus to hearing loss.  The Veteran has reported tinnitus for many years dating back at least to the time of his discharge from service.  The evidence is in equipoise that the current tinnitus is proximately caused by hearing loss.  Hence, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a).


ORDER

New and material evidence has been received, and the claim for service connection for hearing loss is reopened.

New and material evidence has been received, and the claim for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


